998 F.2d 1008
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Joe Allen BLEVINS, Debtor.Joe Allen BLEVINS, Plaintiff-Appellant,v.Harold COE, Defendant-Appellee.
No. 92-1315.
United States Court of Appeals,Fourth Circuit.
Argued:  June 10, 1993.July 6, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Samuel G. Wilson, District Judge.  (CA-91-71-A)
Argued:  Daniel Knowlton Read, Jr., Jessee & Read, P.C., Abingdon, Virginia, for Appellant.
John Michael Lamie, Browning, Morefield, Lamie & Sharp, P.C., Abingdon, Virginia, for Appellee.
On Brief:  Robert I. Asbury, Marion, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before POWELL, Associate Justice (Retired), United States Supreme Court, sitting by designation, and HAMILTON and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Joe Blevins appeals the decision of the district court, holding that a prior state court judgment against Blevins was not dischargeable under 11 U.S.C. § 523(a)(6) of the Bankruptcy Code.  The prior state court judgment determined that Blevins acted willfully and maliciously in alienating the affections of Harold Coe's wife.  Our review of the briefs and consideration of the arguments of the parties have revealed that this appeal is without merit.  Accordingly, we affirm the judgment of the district court for the reasons stated in that court's order.  Joe A. Blevins v. Harold Coe, CA No. 91-0071-A (W.D. Va.  February 12, 1992).

AFFIRMED